Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/16/2020.
Claims 1-14 are currently pending.

Claim Objections
4.        Claims 4 is objected to because of the following informalities:
Regarding claim 4, lines 2-3 “the second sensor is in a memory” should read – the second sensor in a memory--  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the claim recites in part in lines 1-2 “A method to adjust a hydraulic hammer of a working machine digging at a contact location of a surface at optimal degrees” (emphasis added) which renders the claim indefinite because it is unclear what constitutes “optimal degrees”. Therefore, considering the claim as a whole, the boundaries of the protected subject matter are not clearly delineated and the scope of the claimed subject matter is unclear. Clarification is required. For the purposes of examination, the claim will be interpreted as best understood.
The term "substantially", as contained in claims 2 and 7, is a relative term that renders the claims indefinite. The term “substantially " is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 3, the claim recites in part “wherein the angle is partially determined by ninety degrees minus arctangent of a difference between the first projecting distance” (emphasis added), which renders the claim indefinite because it is unclear what it means by the phrase “the angle is partially determined”. Are there other options as to how to determine the rest of the angle? Clarification is required. The claim will be interpreted as best understood, in this case, the angle can either be determined through the mathematical formula or manually by the user.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koch et al. (US 20090198382) in view of Cowley (US 7200516).
Regarding claim 1, Koch teaches a method to adjust a hydraulic hammer (14) of a working machine (10) digging at a contact location of a surface at optimal degrees [0014], comprising: 

providing a chisel (44) partially enclosed by the housing (42) and extendable from the aperture for digging the surface (Fig. 1, see also [0017]); 
providing a first sensor (114 and/or any of the sensors mentioned in [0023]) and a second sensor (116 and/or any of the sensors mentioned in [0023]); 
generating a first signal indicative of a first projecting distance between the first sensor and the surface [0032]-[0034]; generating a second signal indicative of a second projecting distance between the second sensor and the surface [0032]-[0034]; receiving the first signal and the second signal [0032]-[0034]; determining an angle between the chisel and a plane tangent to the contact location of the surface based on the first signal and the second signal [0032]-[0034]; and reorienting the chisel (44), if the angle is not at the optimal degrees, until the angle is at the optimal degrees [0017], [0029], [0032]-[0034] and [0036].
Koch does not expressly disclose that the first sensor and second sensor positioned on the bottom surface of the housing
Cowley in a related invention teaches that it is old and well known to provide plurality of sensor (33 and/or S1, S2, Fig. 6 and 2, Figs. 4a-4c) on a tool, positioned on the bottom surface of the housing (Note; the sensors of Cowley are positioned on the housing 11 and depending on the orientation of the tool relative to the working surface the sensors will be positioned at the bottom of the housing), configured for generating a signal indicative of a projecting distance between one of the plurality of sensors and the 10surface; and a controller (35) configured for receiving the signals (Col 5 lines 39-63).
Koch and its manner of operation to incorporate a plurality of sensors positioned at the bottom surface of the housing as taught by Cowley in order to maximize uninterrupted generation of accurate signal between the surface and the chisel.
Additionally, it would have been obvious through routine experimentation to realize an optimum positioning of the sensors, such as positioning them on a bottom surface of the housing, in order to maximize uninterrupted generation of accurate signal between the surface and the chisel.
Koch in view of Cowley further teaches:
Regarding claim 2, wherein the first sensor, the second sensor, and the aperture are substantially collinear (Fig. 1, S1, S2 of Cowley as modified above).
Regarding claim 3, Koch in view of Cowley teaches the first sensor (S1 and L1 of Cowley and/or 114 of Koch) and the second sensor (S2 and L2 of Cowley and/or 116 of Koch) and the first projecting 30distance and the second projecting distance (Fig. 1 of Cowley) as explained above.
However Koch in view of Cowley does not disclose the mathematical calculation of determining the angle via ninety degrees minus arctangent of a difference between the first projecting 30distance and the second projecting distance divided by an interval between a first sensor and the second sensor
However it would be obvious to one of ordinary skill in the art to determine an optimum way of calculating the angle as being only routine in the art. Note [0038] of Koch already teaches that the controller uses trigonometry to determine various  ninety degrees minus arctangent of a difference between the first projecting 30distance and the second projecting distance divided by an interval between a first sensor and the second sensor, it would have also been well-known and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the calculation, as a matter of choice, to solve the stated problem of partially determining the angle. See MPEP § 2144.04(IV).
Regarding claim 4, further comprising: storing a position data of the first sensor (S1 and L1 of Cowley and/or 114 of Koch) and a position data of the second sensor (S2 and L2 of Cowley and/or 116 of Koch) is in a memory ([0024], [0032] of Koch); and calculating the interval based on the position data of the first sensor and the position data of the second sensor ([0035] of Koch).
Regarding claim 5, further comprising: storing a data of the interval in a memory ([0032] and [0035] of Koch).
Regarding claim 6, providing a third sensor third sensor (S3 and L3 of Cowley); and generating a third signal indicative of a third projecting distance (Figs. 1 and 4a of Cowley).
Regarding claim 7, further comprising: projecting a first projection on the surface from the first sensor along the first projecting distance (Fig. 1 and Fig. 6 of Coley); projecting a second projection on the surface from the second sensor along the second projecting distance (Fig. 1 and Fig. 6 of Coley); projecting a third projection on the surface from the third sensor along the third projecting distance (Fig. 1 and Fig. 6 of 
Regarding claim 8, further comprising: reorienting the chisel (44 of Koch) facing toward a contact location and being parallel to a normal vector penetrated through the plane (Fig. 1 of Koch).
Regarding claim 9, wherein transmitting at least one control signal to adjust the angle comprises transmitting the at least one control signal to at least one of a drivetrain, an implement actuator, a swing drive, and a hammer actuator to respectively move at least one of a ground engagement tool, a main frame, an implement, and the hydraulic hammer ([0023]-[0024], and [0032] of Koch).
Regarding claim 10, further comprising generating a notice signal indicative of degrees of the main frame going to swing to a display (70 of Koch) before transmitting the at least one control signal to the swing drive ([0025], see also [0032] of Koch).
Regarding claim 11, further comprising generating a notice signal indicative of a future position of the implement ([0023]-[0024], and [0032] of Koch).
Regarding claim 12, further comprising generating a notice signal indicative of a future position of the hydraulic hammer ([0023]-[0024], and [0032] of Koch).
Regarding claim 13, further comprising generating a notice signal indicative of a direction of the working machine moving toward ([0023]-[0024], and [0032] of Koch).
Regarding claim 14, further comprising generating a notice signal indicative of a future position of the working machine ([0023]-[0024], and [0032] of Koch).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/            Primary Examiner, Art Unit 3731